Name: Commission Regulation (EEC) No 261/89 of 31 January 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 2. 89 Official Journal of the European Communities No L 31 /5 COMMISSION REGULATION (EEC) No 261/89 of 31 January 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table In the Annex hereto. Article 2 This Regulation shall enter into force on 3 February 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1989. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26. 2 OJ No L 355, 17. 12. 1987, p. 19 . , No L 31 /6 Official Journal of the European Communities 2. 2. 89 ANNEX Code -CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Ft £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 0701 90 51 0701 90 59 0702 00 10 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 10 0705 11 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 11 0707 00 19 0708 10 10 0708 10 90 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisutn sativum) Beans (Vigna spp, Phaseolus *PP) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Celery stalks and leaves Chanterelles Sweet peppers Fennel Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 24.27 57,76 12.28 148,20 33,50 24,64 44,76 37,91 72,84 27.76 1 14,57 55,01 21,56 95,64 167,72 157,56 181,13 82,67 115,48 711,72 211,06 154,47 46,00 660,65 80,45 30.77 110,82 81,99 71,58 33,54 54,29 188,12 193,42 41,25 1 060 2 524 536 6 476 1 464 1 063 1 931 1 656 3 183 1 213 5 006 2 404 937 4 179 7 329 6 885 7915 3 612 5 046 31 100 9 223 6 750 2 010 28 685 3 515 1 344 4 842 3 573 3 124 1 465 2 372 8 220 8 451 1 802 196,70 468,09 99,57 1 201,01 271,50 194,92 355,63 307,22 590,34 224,97 928,44 445,85 170,68 775.05 1 359,22 1 276,85 1 467,90 669,96 935,87 5 767,66 1 710,44 1 251,84 372,82 5 250,36 651,94 249,40 898.06 658,40 577,39 271,82 440,01 1 524,55 1 567,42 334,33 50,66 120,56 25,64 309,33 69.93 50,89 92,23 79,13 152,04 57.94 239,13 114,83 44,80 199,62 350,08 328,86 378,07 172,55 241,04 1 485,52 440,54 322,42 96,02 1 368,47 167,91 64,23 231,30 170,36 149,21 70,01 113,33 392,66 403,70 86,11 172,30 410,01 87,22 1 052,00 237.82 171.59 312.60 269,11 517,09 197.05 813,25 390,53 151,01 678,89 1 190,58 1 118,43 1 285,78 586.83 819,75 5 052,06 1 498,23 1 096,52 326,56 4 657,88 571.06 218,46 786,64 582,01 508,93 238,09 385,41 1 335,39 1 372,95 292,85 4 209 10 016 2 130 25 698 5 809 4 055 7 362 6 573 12 631 4813 19 866 9 540 3 583 16 584 29 084 27 321 31 409 14 335 20 025 123 414 36 599 26 786 7 977 110 953 13 950 5 336 19 216 14177 12 383 5 816 9415 32 621 33 539 7 153 18,92 45,03 9,57 115.54 26,12 19.14 34,82 29.55 56,79 21,64 89,31 42,89 16,69 74.56 130,76 122,83 141,21 64,45 90,03 554,86 164.55 120,43 35,86 510,76 62,71 23,99 86,39 63,82 55,77 26.15 42,33 146,66 150,79 32.16 37 053 88 174 18 757 226 236 51 144 37 482 68 116 57 872 111 203 42 377 174 892 83 986 33 191 145 998 256 037 240 523 276 511 126 201 176 291 1 086 460 322 199 235 811 70 228 1 022 231 122 808 46 980 169 169 125 542 109 540 51 204 82 885 287 181 295 257 62 978 57,19 136,10 28,95 349,21 78,94 57,16 103.74 89,33 171,65 65,41 269,96 129,64 50.50 225,36 395,21 371,26 426,81 194,80 272,12 \ 1 677,04 497,34 363,99 108,40 1 542,93 189,56 72.51 261,12 192,34 168,40 79,03 127,94 443,28 455.75 97,21 15,47 36,83 7,83 94,51 21,36 17,15 31,19 24,17 46,45 17,70 73,06 35,08 14,33 60,99 106.96 100,48 115,51 52,72 73,64 453,88 134,60 98,51 29,33 437,30 51.30 19,62 70,67 53,17 45,76 21,39 34,62 119.97 123,34 26.31 2. 2. 89 Official Journal of the European Communities No L 31 /7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2240 2250 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 11 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Linies (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other . Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 33,12 21,73 54,45 34,87 71,31 65,63 39,04 260,03 37,56 55,42 225,24 13,01 88,53 164.78 61,70 54,69 171,60 142,33 161,33 137,41 155,39 369,31 319.79 133,09 64,94 109,99 266,31 1 447 948 2 379 1 523 3 113 2 868 1 706 11 362 1 641 2422 9 842 565 3 868 7 200 2 696 2 389 7 498 6 213 7 049 6 004 6 790 16 137 13 973 5815 2 834 4 806 11 636 268,44 175,34 441.28 282,61 568.29 531,91 316.43 2 107,29 304.44 449,17 1 825,28 103,78 717,46 1 33538 500,06 443,20 1 390,64 1 148,11 1 307,44 1 113,56 1 259,25 2 992,84 2 591,54 1 078,58 523,88 891,33 2 158,10 69,14 45,31 113,65 72,79 148.47 137,00 81,50 542,75 78,41 115,68 470,12 26,98 184,79 343,94 128.79 114,15 358,17 296,70 336,74 286,81 324,33 770,84 667.48 277.80 135,38 229,57 555,84 235,14 154,55 386.53 247.54 503,48 465,92 277,17 1 845,83 266,67 393,44 1 598,82 91,95 628,44 1 169,70 438,02 388,21 1 218,10 1 011,97 1 145,23 975,40 1 103,01 2 621,51 2 270,00 944,76 461,76 780,74 1 890,34 5 744 3 760 9 442 6 047 11 890 11 381 6 770 45 091 6 514 9611 39 056 2 192 ¢ 15 352 28 574 10 700 9 483 29 756 24 623 27 976 23 827 26 945 64 039 55 452 23 079 11 235 19 072 46 178 25,82 16,93 42,45 27,18* 55,37 51,17 30,44 202,72 29,28 43,21 175,59 10,05 69,02 128,46 48,10 42,63 133,78 110,90 125,78 107,12 121,14 287,92 249,31 103,76 50,60 85,74 207,61 50 567 33 265 i 83 125 53 236 110 122 100 197 59 607 396 953 57 348 84 610 343 831 20118 135149 251 547 94198 83 487 261 956 . 217 814 246 285 209 763 237 206 563 764 488 171 203 173 99 388 167 901 406 525 78,05 51,13 128,31 82,17 167,62 154,66 92,00 612,73 88,52 130.60 530,73 30,42 208.61 388,28 145,40 128,87 404,35 334,85 380,16 323.78 366,14 870,21 753,53 313,61 152.79 259,16 627,50 21,12 13.89 34,72 22,24 46,11 41,85 24.90 165,83 23,95 35.34 143,64 8,53 56,46 105,08 39.35 34,87 109,43 90,99 102,89 87,63 99,09 235,52 203,94 84,87 41,52 70,14 169,83